     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                      UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
                                                    )       Case No.: 1:18-cv-01594-JDP
12   DANIEL TORRES LUA,                             )
                                                    )       JOINT STIPULATION AND ORDER FOR
13                   Plaintiff,                     )       EXTENSION OF TIME TO RESPOND TO
                                                    )       PLAINTIFF’S OPENING BRIEF.
14        vs.                                       )
     ANDREW SAUL,                                   )
15   Commissioner of Social Security,               )
                                                    )
16                                                  )
                     Defendant.                     )
17                                                  )
18           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
19   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from August 8,
20   2019 to September 27, 2019. This is Defendant’s first request for extension. Good cause
21   exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel) was out in

22   late June and early July to take care of her elderly mother, who had two surgeries. In addition,

23   Counsel was subsequently hospitalized in early July due to her own health issues. In addition,
24   Counsel also has over 100+ active social security matters, which require two more dispositive

25   motions until mid-September, and three pending Ninth Circuit matters which require multiple
26   levels of review. Due to unanticipated leave and heavy caseload, Counsel needs additional time

27   to adequately review the transcript and properly respond to Plaintiff’s Opening Brief. The
28   parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
     JS for Extension of Time and PO,                         Case No. 1:18-cv-01594-JDP

                                                        1
 1   Defendant makes this request in good faith with no intention to unduly delay the proceedings.
 2   Counsel apologizes for the belated request, but made her request as soon as reasonably
 3   practicable.
 4
                                                 Respectfully submitted,
 5
 6   Dated: August 1, 2019                       /s/ Jonathan Pena
                                                 (*as authorized by email on August 1, 2019)
 7                                               JONATHAN PENA
                                                 Attorney for Plaintiff
 8
 9
     Dated: August 1, 2019                       MCGREGOR W. SCOTT
10                                               United States Attorney
11                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
12                                               Social Security Administration
13                                        By     /s/ Tina L. Naicker
14                                               TINA L. NAICKER
                                                 Special Assistant U.S. Attorney
15                                               Attorneys for Defendant
16
17                                              ORDER

18   APPROVED.
19
20   IT IS SO ORDERED.

21
22   Dated:      August 2, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
     No. 205
26
27
28
     JS for Extension of Time and PO,                    Case No. 1:18-cv-01594-JDP

                                                    2
